Citation Nr: 1103409	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial compensable rating for a scar, 
residuals of removal of shrapnel from the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to January 
1958 and from March 1958 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's scar, residuals of removal of shrapnel from the 
left buttock is not tender on examination, is not unstable, is 
less than 39 square centimeters in size, and does not cause any 
limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar, residuals of 
removal of shrapnel from the left buttock, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.118, Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection.  The VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial claim 
for benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic 
notice provided in the rating decision and statement of the case 
(SOC) have already provided the claimant with the notice of the 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran was 
afforded VA examinations in September 2008 and July 2010.  The 
Veteran submitted a private physician's statement in support of 
his claim.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran's claim for service connection for residuals of 
shrapnel removal from the left buttock was received in July 2007.  
The Veteran was granted service connection and assigned a 
noncompensable percent rating, effective from July 2007, by the 
October 2008 rating decision on appeal.  Separate initial ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the claim.

For the time period covered by this claim, under Diagnostic Code 
(DC) 7801, scars, other than of the head, face or neck, that are 
deep or that cause limited motion warrant a 10 percent rating 
when the scars cover an area or areas exceeding 39 square 
centimeters.  Scars that are superficial, do not cause limited 
motion, and cover area of 929 square centimeters or more are 
given a compensable rating under DC 7802.  Unstable superficial 
scars are rated under DC 7803.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the skin 
over the scar.  Superficial scars that are painful on examination 
are rated under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other scars 
are rated on limitation of function of the affected part.  A deep 
scar is one associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7801- 7805.

VA examinations in September 2008, and July 2010, described the 
Veteran's scar as 1.5 centimeters x 1 centimeter in size.  
Because an area exceeding 39 square centimeters is required for a 
10 percent rating under DC 7801, a compensable rating under that 
code is not available.  A rating under DC 7802 is not warranted, 
as the Veteran's scar does not have an area 929 square 
centimeters or more, and a rating under DC 7803 is not warranted, 
as the examination reports reflect that the Veteran's scar is not 
unstable.  Both the September 2008 and July 2010 VA examiners 
found there was no tenderness of the scar, and so a rating under 
DC 7804 is not warranted.  DC 7805 provides that other scars are 
rated on limitation of function of the affected part, but there 
is no indication that the Veteran's scar causes any limitation of 
motion, so rating under this code is not warranted.

The Veteran asserts that he has a deep soft tissue wound in his 
left buttock that causes him pain.  He maintains that this pain 
was caused by the shrapnel wound and that he should therefore be 
assigned a compensable rating.  He submitted a May 2010 statement 
from a private physician.  Dr. C. stated that the Veteran had off 
and on pain in the left buttock since the shrapnel injury to the 
left buttock.  He noted that the Veteran experienced pain in the 
left buttock particularly when he sits with weight on the left 
buttock.  

The Board finds that the pain described by the Veteran and Dr. C. 
is unrelated to the Veteran's shrapnel wound to the left buttock.  
The July 2010 VA examination revealed that the Veteran's 
complaints of pain in the left buttock were two inches distal to 
the scar.  Additionally the Veteran reported to the VA examiner 
that the onset of the pain was 10 to 15 years ago.  The VA 
examiner opined that the Veteran's complaints of pain were 
unrelated to the shrapnel injury.  She noted that it would be 
highly unusual for muscle damage from the shrapnel wound to not 
bother the Veteran until 10 to 15 years ago.

In this case the July 2010 VA examiner gave a detailed 
description of the Veteran's left buttock area including the 
scar.  Not only was the VA examiner's description of the scar and 
surrounding area more detailed that that of Dr. C, but the VA 
examiner also gave reasons and bases for her opinion.  Given that 
the opinion of Dr. C. was made with no explanation of the bases, 
and given that Dr. C's did not provide a detailed description of 
the Veteran's scar or the surrounding area, the Board finds that 
the VA medical opinion is of more probative value.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the Board 
finding that the Veteran's complaints of deep tissue pain in the 
left buttock as being unrelated to the in-service shrapnel wound, 
these deep tissue complaints are not relevant for rating the 
Veteran's scar, residuals of removal of shrapnel from the left 
buttock. 

As shown above, the Board finds that the criteria for a 10 
percent rating for scar residuals of removal of shrapnel from the 
left buttock have not been met.

The Board further finds that there is no basis for "staged" 
ratings pursuant to Fenderson in this appeal.  Rather, the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability rating.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The governing 
norm in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2010).  Here, the rating criteria reasonably 
describe the Veteran's symptoms and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the Veteran's scar residuals 
of removal of shrapnel from the left buttock.  Moreover, as 
discussed above, the schedular criteria for a higher rating have 
not been shown.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his scar during the period of time 
on appeal.  In addition, there is no indication in the record 
that his scar residuals of removal of shrapnel from the left 
buttock markedly interferes with his employment or daily 
activities, beyond what is contemplated in the rating schedule.  
In sum, there is no indication in the record that the average 
industrial impairment from this disability would be in excess of 
that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards. For these 
reasons, a referral for an extra-schedular rating is not 
warranted.



							(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for a scar, residuals of removal of 
shrapnel from the left buttock, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


